UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :              01/28/2020
EMANUEL DELACRUZ,                                             :
                                             Plaintiff,       :
                                                              :    19 Civ. 10706 (LGS)
                           -against-                          :
                                                              :           ORDER
HARMON STORES, INC.,                                          :
                                             Defendant. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for January 30,

2020;

        WHEREAS, the parties requested that the Court adjourn the pretrial conference and stay

discovery pending resolution of Defendant’s proposed motion to dismiss. No other significant

issues were raised in the parties’ joint letter or proposed case management plan; it is hereby

        ORDERED that the January 30, 2020, initial pretrial conference is CANCELLED. If

the parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. Plaintiff’s counsel’s request to appear at the

initial pretrial conference by telephone (Dkt. No. 12) is denied as moot. It is further

        ORDERED that the parties’ requested to stay discovery is DENIED. The case

management plan and scheduling order will issue in a separate order. The parties’ attention is

particularly directed to the provisions for periodic status letters, and the need for a pre-motion

letter to avoid cancellation of the final conference and setting of a trial date. It is further

        ORDERED that, if Defendant seeks to file a motion to dismiss, they shall file a pre-

motion letter pursuant to Individual Rules III.A.1 and III.C.2. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the
Court’s mediation program, they shall file a joint letter on ECF requesting a referral.

       The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: January 28, 2020
       New York, New York




                                                 2
